Dismissed and Memorandum Opinion filed July 12, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00454-CV

                       WM3 VENTURES, INC., Appellant

                                         V.
      FOX TELEVISION STATION LLC D/B/A WNYW-TV, Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1092849

                 MEMORANDUM                        OPINION


      This is an appeal from a judgment signed February 27, 2018. No counsel has
made an appearance on behalf of appellant WM3 Ventures, Inc.

      Only a licensed attorney can appear and represent a corporation in litigation.
Kunstoplast of Am., Inc. v. Formosa Plastics Corp., U.S.A., 937 S.W.2d 455, 456
(Tex. 1996); Sherman v. Boston, 486 S.W.3d 88, 95 (Tex. App.—Houston [14th
Dist.] 2016, pet. denied). On June 12, 2018, we instructed appellant to obtain counsel
for this appeal and to provide proof of the retention on or before June 22, 2018. We
stated that if appellant does not comply, the court would dismiss appellant’s appeal
for want of prosecution. No proof of retention of counsel or other response has been
filed.

         Accordingly, the appeal is dismissed.



                                        PER CURIAM



Panel consists of Justices Boyce, Christopher, and Busby.




                                           2